THE      .k’Tl?ORNICY          (;tENERAL

                        OF    TEXAS




Senator dep S. Fu.Uer              O~lnion No..MiG57
The Senate of the State of Texas
Austin,;Texas                      Re:   Significm~e of the word
                                         "paramount" a* ahown on
                                         Page 2 of tkiecommittee
                                         suhattitutefor Senate
Dear Senator Fuller:                     Bill 100.

          Your request for an opinion of this office in your letter
of February 21, 1957, onthe above Bubject matter Is in part a* follows:

          "I am submittfng herewfth the committee eubstitute for
     Senate Bill 100.

          "The Treneportatlon Committee directed me, as chairman,
     to refer this bill to.your Depw-tment for a ruJ.ingon the
     eigaificance of the,word 'paramount' on.page 2 of the Com-
     mittee Substitute for Senate Bill lO0."

          The part of the cam&ttee substitute for S&at@ BiLI 100 per-
tfaent.tO mUZ+ inQUt= iS &a fO&X3TI

          "'2. It &all be t.&?duty of the Commilsaioizerer
                                                         to 6ee
     that upon eacfiraitioad;in thid State carrying passengers
     for hire there ahall be run a% Ieast one trash each day,
     Sundaya~wepted,. upon lPhichpassengera shall beghauled1
     provi‘ded.,
               however,.the Commfasion may, in Fts d%tretion,
     upon apgHcat,%on f?Xed and after notfce and hearfng, re-
     lax such reqp3irementas to my redlroad, or part, portion
     or branch thereof,.when, (I) In Lt.s,
                                         opinion, publfc con-,
     venienco permi'tsof such relesation,.and ahelI relax such
     requXreme&t when it appears upon such hearFng that the
     running &one   traia each day, Sundagw excepted, is not
     ne&seary in the rendX~ion of adequate service to the gub-
     UC;:,and, when, (2) in its opinion, that on wxy railroad,
     os-part, or poeion or branch thereof, passenger SeNLCe
     as frequent a~'one tra&,;&ach day, Sundays excepted, with
     the passenger traf+   offered and reaqonahly to be ex-
     pected, does not and will Mt, pay the cost of such eerv-
     ice plU a reasona#$z~re~~.upo~the     property employed
     in the rendition of nucb~sarvfcq; provided, liowever,that
     the public conven.i!ence
                            and t+he,adequacyof the service to
     the public *hall aXwagm be a,paramo!+t rotieideration+
     detemining wW3ier or not th5 requirement af operating
Senator Jep S. Fuller, Page 2 (WW-57)



    at least one train a day shall be relaxed because the cost
    of such service is not yielding a reasonable return upon
    the property employed in the rendition of such service;
    . . .II

          Article 10, Section 1, Vernon's Civil Statutes, directs that
In the construction of all civil statutory enactments "the ordinary sig-
nification shall be applied to words, except words of art or words con-
nected with a particular trade or subject matter, when they shall have
the signification attached to them by experts in such art or trade, with
reference to such subject matter." Since the word "paramount" is not
a word of art or a word connected with a particular trade or subject
matter, the ordinary algnification must be applied.

         The term "paramount" is defined as follows:

          "Adj. Saving a higher or the highest rank or juris-
     diction: superior to all others; chief; supreme; preemi-
     nent ---oft& with to; as, a duty para&nt    to all. Syn.
     -- see dominant." Webster's New International Dictionary,
     Second Edition, Page 1773.

          "1. Possessing or pertaining to the highest title or
     jurisdiction; supreme in authority; as a paratiountchief;
     paramount rule. 2. Possessing the highest degree of im-
     portance; superior to all others; supremely controlling;
     as paramount obligations; a paramount necessity. 3. SU-
     cerior: hizer:   used prepositionally. Sny. Chief, emi- '~
     nent, foremost, preeminent, principai, superior, supreme."
     Funk and Wagnell's New Standard Dictionary of the English
     Language, Page 1792.

          "Higher; superior; preeminent; of the highest rank
     or nature. It is a word frequently used In ordinary life,
     and having no technical or legal significance calling for
     a discrimination in the niceties of the meaning involved
     in the different ideas that may be drawn from a given Situ-
     ation." volume 67 of corpus Juris Secundum, Page 558.

          The writer has carefully checked tid has found no Texas Court
decision construing the word "paramount". Some courts in other juris-
dictions have judicially defined the word according to information sta-
ted In Words and Phrases, Permanent,Edition, Volume 31, Page 53 and 1956
Pocket Parts. These judicial definitions conform with the above diction-
ary and encyclopedia definitions.

          It is clear that the word "paramount" given its ordinary sig-
nification refers to something that is superior; higher; preeminent;
above all; of highest rank or nature. This necessarily conveys the idea
that the consideration of the public convenience and the adequacy of
  Senator Jep S. Fuller, Page 3 (WU-57).
                                   /


 the service to the public s,hallbe a superior consideration a8 compared
 with the consideration of the cost ,of operationwhen the commission is
 seeking to determine whether or not to relax the requirement of.operat-
 ing at least one train a day.

            We are of the opinion,''however,that the above mentioned pro-
  viso which contains the word "paramount!'Is, irieffect,~meaningless for
  the followingreasons:

           Arti~cle@t@j~~~&ught~tobe'-amended; provided that the Railroad
 Commission.could relax in the,requ&rement of running at least one pas-
 senger train each day "when, in its,,oplnion,public convenience permits
 of such relaxation and shall relax such requirement when it appears upon
 such hearing that the running of'one train,each day, Sundays excepted,
 is not neceeeary in the rendition of adequate service~to the public,
 z that on any railroad or partor portion or branch thereof, passenger
 service as frequent as one train each,day, Sundays,excepted, with the
 passenger'trafficoffered or reaeonably to be expected does not and will
 not pay the cost of such service,plus a reasonable return upon the prop-
 erty employed In the rendition of,such service."

           Under the proposed'bill, the words "and; when (2) in its opin-
 ion'!has been substituted for the word."or" which is underlined above,
 sothat under the proposed bill the Railroad Commission before it per-
 mits the relaxation of service must find (1) that public convenience
 permits of such relaxation and that the running of one train each day,
 except Sunday, is not necessary in the rendition of adequate service
 to the public; and also must find (2) that the passenger traffic of-
 fered and reasonably to be expected does not and will not pay the cost
 of such service plus a.reasonable return upon the property employed in
 the rendition of such service.

            If the Railroad Commission must make affirmative findings on
;,both of these' issues, it appears to he Immaterial which shall be given
  paramount consideration. Affirmative findings must be made on each is-
  sue and If an affirmative finding on each issue is required, it is whol-
  ly immaterial which the Commission considers,of.greatest importance.

           A serious constitutional qu,e.stiqn,will~be
                                                     present.edif the
 Railway is deprived of an opportunity to discontinue service where there
 is a~showing,that the passenger trafficoffered and reasonably to be

                                   I,



                                              i
                                        i

                 -.
                       ,. :,
                                                                          -- ._   _




Senator   Jep 6. Puller, Page 4 (W-57)



expected doe* not and,ulll not pay the 'coltof 6uch rervice~plue a rea-
ronable return.1



           The word "~remount" a6 u6ed on naue 2 of the Com-
           mittee SubEtltute for Senate Biii ioo coiveyr the
           idea that the conriderstion of the public conven-
           ience and the adequacy of +,herervice to the,pub-
           lie 6helJ be 8 qupsrid~ cozi6id6rationa6 compared
           with the con6ideration of the co6t of oueratlon
           When the co1w~i66lon16 Eeeking,to deter&e   wheth-
           er or not to relax the requirement of operating at
           least one pa66epger train a d6y. However, the
           Bill proviso which contain6 the word "pareaount"
           i6, in effect, lWUlia~666, and a 66dOU6 COAEti-
           tutional que6tlon will retit if the Railroad l's
           not permitted to dlrcontlnue p6666nger 66ZViC6
           where there ir a rhowing that the pa66enger traf-
           fic offered 6.ndrearronablyto be expected doe6
           not snd vi11 not pay the CO6t of such 6ervice
           plu6 a reaEonabl6 return.

                                            very truly yours,



                                            WILL UIIs3N
                                            Attorney   General

NAC:lUl

APPFWND:                                    BY
                                                 Edward A. Caeares
OPINLON CWmE                                     AbElEta&
H. Grady Chandler,   Chairnvra


1. Teurr Cormtltution, Art. 1.
  Sec. 17. ~No person'6 property rhell be taken, damaged or destroyed
for or applied to public ure without adequate compensation being made,
unless by the consent of such perEon; and, when taken, except for the
u6e of the State, 6Uch colap6nratlonahall be first made, or secured by
a depollitof moneyi and no irrevocable or uncontrollable grant of spe-
cial privileges or immunities, 6hall be made; but all pFLvilege6 and
franchises granted by the bgirlature, or created under it6 authority
shall be subject to the control thereof.
  Sec. 19. No citizen of th$6 St6t.6ahall,be deprived of life, liberty,
property, privilege6 or iI66lUnitie6,
                                    or in any manner diafranchised, ex-
cept by the due course of the law of the land.